POSNER, Circuit Judge,
dissenting.
The majority opinion makes so strong a case against its own result that I have little more to do here than to express my perplexity at that result. As is obvious from the opinion, Judge Wood is not only a distinguished judge but also an experienced horseman. He realizes, therefore, and is scrupulous to point out, that the nonequest-rian district judge underrated the dangers of horse racing (including harness racing). A jockey who is high on drugs can easily kill himself, or a valuable and delicate animal, or another jockey; a drug-impaired starter or assistant starter is also a menace, as Judge Wood explains, and if less likely than a jockey to kill a person or an animal is still quite likely to ruin the race. These are real, not hypothetical, dangers. Drugs are a real, not a hypothetical, problem in horse racing; horse racing is an intrinsically dangerous sport; and random drug testing is at once an important deterrent to the use of illegal drugs and a relatively minor invasion of personal privacy— the regulation at issue here limits the number of random drug tests per person per year to five.
All but two of the cases the court cites upheld random drug testing; the two that did not are easily distinguishable. In Serpas v. Schmidt, 827 F.2d 23 (7th Cir.1987), the state claimed the right to conduct random searches of the living quarters of persons employed as “backstretchers,” who take care of horses at racetracks but do not participate in the race. The danger was much less than here and the invasion of privacy much greater. We held merely that Illinois law did not authorize such searches. Even read broadly as a comment on the Fourth Amendment, Serpas shows only that — as who could doubt? — a state can go too far in its zeal to extirpate drugs even from a sport in which their use is not only a danger to life and limb and to valuable property that happens also to be living, but a source of corruption in a sport already tarnished by its connection with gambling. The other case, Taylor v. O’Grady, 888 F.2d 1189, 1199-1200 (7th Cir.1989), upheld random drug testing of jail guards but not of general administrative personnel; in distinguishing the two groups of employees we noted with reference to the guards that “a momentary lapse of alertness could lead to irreparable harm.” Id. at 1199. The same is true with regard to jockeys and other on-track participants in horse races, as distinct from “back office” personnel such as the back-stretchers in Serpas or the administrative personnel in Taylor.
I acknowledge that the cases which have upheld drug testing are distinguishable from the present case too — all but Shoemaker v. Handel, 795 F.2d 1136, 1141-43 (3d Cir.1986), which upheld random drug testing of jockeys against a Fourth Amendment challenge identical to that mounted here. Shoemaker may place undue weight on factors, such as the pervasive governmental regulation of horse racing, to which the Supreme Court has assigned a subordinate role. But our case is stronger for upholding random drug testing than Shoemaker was, since besides the factors stressed there (every one of which is present here as well) we have a persuasive argument — which Judge Wood not only accepts but emphasizes — that horse racing under the influence of drugs poses a danger to life and limb.
Not — granted—the same level of danger as would be created by placing the Strategic Air Command in the hands of drug addicts. But magnitude of danger is not the only consideration. Probability of accident is also important. The product of magnitude and probability is, indeed, expected accident cost. That cost is high in horse racing because it is a dangerous sport and because the inherent dangers interact with the loss of judgment and control caused by drug use to make the drug-infested horse race a scene of enormous danger. The danger is, it is true, mainly to participants in the race. But jockeys have *677a right to be protected against the dangers posed by fellow jockeys (and starters and assistant starters) who use drugs; you do not become an outlaw by becoming a jockey. The court disparages the state’s interest in protecting its revenues from parimutuel betting by keeping horse racing free of drugs. But that interest should not be considered separately. It should be considered together with the state’s interest— paternalistic as it might seem to a follower of Herbert Spencer — in the safety of the participants in the horse race, not to mention the owners’ interest in the lives of their precious animals. When all the interests in random drug testing of jockeys and other race participants are summed — the safety interest paramount, but reinforced by financial and property interests — the case for the minor invasion of privacy involved in requiring the occasional giving of a urine specimen (something everyone who has an annual physical examination gives willingly and without a sense of embarrassment) is decisive. The invasion of privacy is reasonable in the circumstances, and that is the Fourth Amendment test.